PELHAM, J. —
Tbe appellee in brief filed cites tbe ruling of tbe Supreme Court as to wliat constitutes an assignment of errors on tbe record, and invokes tbe ruling of this court on this point, insisting that tbe assignment in this case is not sufficient to authorize a review of tbe errors assigned. Tbe transcript shows *439that the only assignment of errors attempted is set out on a separate piece of letter paper, containing the business card of appellant’s counsel printed or embossed upon it. This separate sheet of paper is attached to a page of the transcript by pasting the left-hand edge thereof to such page. Under the holdings of the Supreme Court this is not an assignment of errors on the record, and there must be an affirmance for failure to assign errors. — Pugh v. Hardman, 151 Ala. 248, 44 South. 389; Hunter v. L. & N. R. R. Co., 150 Ala. 594, 43 South. 802, 9 L. R. A. (N. S.) 848.
We may state, however, that an examination of the record shows that the assignments undertaken to be made are without merit.
Affirmed.